Exhibit 10.2

synlogic, Inc.

 

AMENDMENT TO OPTION AGREEMENTS

 

 

This Amendment, effective as of June 5, 2018, amends the terms of the options
outstanding on the date hereof dated May 15, 2017 (the “2017 Option Agreement”)
and March 14, 2018 (the “2018 Option Agreement”) as set forth on Exhibit A
hereto, (collectively, the “Options” and the “Option Agreements”) issued by
Synlogic, Inc. (the “Company”) to you (the “Participant”) under the Company’s
2017 Stock Incentive Plan (the “2017 Plan”) and the Company’s 2015 Equity
Incentive Award Plan (the “2015 Plan”).  All capitalized terms used in this
Amendment without definition or reference have the meanings set forth in the
respective Option Agreements or in the 2017 Plan or 2015 Plan, as applicable.

WHEREAS, Section 20 of the 2017 Option Agreement and Section 5.11 of the 2018
Option Agreement provide that the Option Agreements may be amended as provided
in the 2017 Plan or 2015 Plan, respectively;

WHEREAS, Section 4(e) of the 2017 Plan and Section 6.4 of the 2015 Plan provide
that the respective Option Agreements may be amended by the Company with the
Participant’s consent;

WHEREAS, the Company and the Participant have entered into that certain Letter
Agreement and Release dated May 9, 2018 (the “Letter Agreement”) pursuant to
which the Participant, the Company’s former President and Chief Executive
Officer, has agreed to continue to advise the Company’s Interim CEO and the
Company on an as-needed basis through November 15, 2018 (the “Consultancy
Period”); and

WHEREAS, the Company and the Participant desire to amend the Options to extend
the exercise period of the Options as set forth herein.

NOW THEREFORE, in consideration of the mutual covenants set forth herein and in
the Letter Agreement and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the 2017 Option Agreement and
the 2018 Option Agreement are hereby amended as follows:

 

1.

Extension of Exercise Periods.

 

(A)

The second paragraph of Section 4 of the 2017 Option Agreement is hereby deleted
in its entirety and replaced with the following:

If the Participant ceases to be an Employee, director or Consultant of the
Company or of an Affiliate for any reason other than the death or Disability of
the Participant, or termination of the Participant for Cause (the “Termination
Date”), the Option to the extent then vested and exercisable pursuant to Section
3 hereof as of the Termination Date, and not previously terminated in accordance
with this Agreement, may be exercised until the earlier of (i) November 15,
2018, or (ii) the termination by the Company of the Consultancy Period (as
defined in that certain Letter Agreement and Release dated May 9, 2018 pursuant
to which the Participant has agreed to continue to advise the Company’s Interim
CEO and the Company on an as-needed basis through November 15, 2018), but may
not be exercised thereafter except as set forth below.  In

--------------------------------------------------------------------------------

such event, the unvested portion of the Option shall not be exercisable and
shall expire and be cancelled on the Termination Date.

 

(B)

Section 3.3(c) of the 2018 Option Agreement is hereby deleted in its entirety
and replaced with the following:

 

(C)

the earlier of (i) November 15, 2018, or (ii) the termination by the Company of
the Consultancy Period (as defined in that certain Letter Agreement and Release
dated May 9, 2018 pursuant to which the Participant has agreed to continue to
advise the Company’s Interim CEO and the Company on an as-needed basis through
November 15, 2018).

 

2.

Acknowledgement of Impact on Incentive Stock Option.  The Participant
acknowledges and agrees that allowing for an option that is currently an
incentive stock option under Section 422 of the Internal Revenue Code to be
exercised more than three months after the Participant’s termination of
employment, other than by reason of death or disability, will result in the
option being taxed as a non-qualified option, and that therefore, by entering
into this Amendment, the Participant’s Option issued under the 2017 Option
Agreement will be taxed as a non-qualified option.

 

3.

Agreement.  This Amendment supersedes any and all prior or contemporaneous oral
or written agreements between the Participant and the Company and, together with
the Letter Agreement, sets forth the entire agreement between the Participant
and the Company with respect to the subject matter hereof.  To the extent not
expressly amended hereby, the Option Agreements remain in full force and effect.

[Remainder of page intentionally left blank]




--------------------------------------------------------------------------------

Synlogic, Inc.

 

 

/s/ Todd Shegog

  

Todd Shegog

Chief Financial Officer

 

ACCEPTED AND AGREED BY:

 

 

/s/ Jose-Carlos Gutiérrez-Ramos

Jose-Carlos Gutiérrez-Ramos

 

 

 




--------------------------------------------------------------------------------

Exhibit A

 

Jose-Carlos Gutiérrez-Ramos Options To Be Amended

 

Date of Grant Notice

Number of shares

Exercise Price

Type of Option

Shares Vested

May 15, 2017

36,950

$13.53

ISO

14,780

May 15, 2017

129,010

$13.53

Non-Qualified

26,704

March 14, 2018

112,991

$9.95

Non-Qualified

5,021

 



78061106v.3

 

 

